                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV21-00293 JAK (RAOx)                                         Date     June 14, 2021
 Title        Scholz Recycling GmbH, et al. v. Zhou Yizhou, et al.




 Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                    T. Jackson                                              Lisa Gonzalez
                   Deputy Clerk                                      Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                   Amman Khan                                             Heather Auyang
               Chaya Weinberg-Brodt                                  Prashanth Chennakesavan
                  Kimberly Pallen
                 Jovana Crncevic
 Proceedings:             PLAINTIFFS’ MOTION TO REMAND TO THE SUPERIOR COURT OF THE
                          STATE OF CALIFORNIA (DKT. 38)


The hearing is held via Zoom Webinar. Counsel, the Court and court staff all appear in that manner.
Recording or re-broadcasting of the proceedings is strictly prohibited.

The motion hearing is held. The Court states its tentative views that it is inclined to deny Plaintiffs’ Motion
to Remand to the Superior Court of the State of California (the “Motion” (Dkt. 38)). Counsel address the
Court. The Court takes the Motion UNDER SUBMISSION and a ruling will be issued.


IT IS SO ORDERED.


                                                                                                 :      36

                                                            Initials of Preparer   TJ




                                                                                                     Page 1 of 1
